      Case 4:20-cv-00074-TKW-MAF Document 9 Filed 06/08/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

KEITH MAURICE SHARP,

      Plaintiff,

v.                                                  Case No. 4:20cv74-TKW-MAF
JARED F. MILLER, et al.,

      Defendants.
                                            /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 8). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that the claims asserted by Plaintiff are frivolous and that this case is

due to be dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(i). Accordingly, it is

      ORDERED that:

      1. The magistrate judge’s Report and Recommendation is adopted by the

          Court and incorporated by reference into this Order.

      2. This case is DISMISSED with prejudice as frivolous pursuant to 28

          U.S.C. §1915(e)(2)(B)(i), and the Clerk shall close the file.
Case 4:20-cv-00074-TKW-MAF Document 9 Filed 06/08/20 Page 2 of 2




DONE and ORDERED this 8th day of June, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
